Graffeo, J.
Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered July 1, 1997, convicting defendant upon his plea of guilty of the crimes of attempted burglary in the second degree and criminal contempt in the first degree.
Defendant was charged with burglary in the second degree and criminal contempt in the first degree stemming from an incident wherein he ignored an order of protection and assaulted his wife after forcing himself into her apartment. As the result of a counseled plea agreement, defendant pleaded guilty to attempted burglary in the second degree and criminal contempt in the first degree and was sentenced as a second felony offender to concurrent prison terms of 4 years and IV2 to 3 years, respectively.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on defendant’s appeal. Although defendant makes claims to the contrary, our review of the record leads us to find that defendant was provided with the effective assistance of counsel and entered a knowing, voluntary and intelligent plea of guilty and was properly sentenced as a second felony offender. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
*1016Mikoll, J. P., Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.